Conceding, as appellants contend, that a statute must be construed as a whole, it does not follow that such a construction may be adopted as will amount to a stretching or distortion of its plain meaning. The amendment of 1879 made no change in the provisions of section 229 requiring the additional penalty after forfeiture to be collected and paid over in like manner as other taxes. The only change in section 129 was to change the arbitrary penalty after forfeiture from ten per cent to twenty-five per cent. The change, exact wording and punctuation in section 177 are more significant. At the end of the section the period was changed to a semicolon, so that the additional language could be, and grammatically must be, considered, in effect, as one long sentence. It has one period in it, as will be noted below, but it will also be noted that a correct punctuation would substitute a semicolon for this period. As amended in 1879 the section reads: "All real estate upon which taxes remain due and unpaid on the tenth of March, annually or at the time the town or district collector makes return of his books to the county collector, shall be deemed delinquent; and all such due and unpaid taxes shall bear interest after the first day of May, at the rate of one per cent per month until paid or forfeited; parts or fractions of a month shall be reckoned as a month. And all such collections on account of interest shall be paid into the county treasury to be used for county purposes." The entire section obviously refers to but one subject — i. e., delinquent taxes between the date of *Page 233 
the maturity and "until paid or forfeited." The period following the word "month" and before the word "and" might properly have been a comma or semicolon, but we think the meaning is as clear as though the punctuation had been perfect, while the word "such" quite clearly limits the collections which are to be paid to the county treasurer. I would consider it judicial legislation to extend the meaning of language so plain.
The briefs indulge some argument as to whether or not the provisions of section 229 amount to a legislative direction for the distribution of the penalty following forfeiture. It provides that "the amount so charged shall be placed on the tax books, collected and paid over in like manner as other taxes." I do not regard this point as one necessary for determination. If held to be an authoritative direction it would result in the same conclusion. If held not to apply, the general rule would then demand consideration, and we would necessarily hold that in the absence of express legislative direction tax penalties follow the tax. 4 Cooley on Taxation, (4th ed.) sec. 1821;Board of Commissioners v. State, 119 Ind. 473, 22 N.E. 10;State v. Huffaker, 11 Nev. 300; School District v. PonderaCounty, 89 Mont. 342, 297 P. 498; County Comrs. v.Wichita, 52 Kan. 704, 64 P. 621.
On the constitutional question urged by appellants it must be noted that we have heretofore held that the sum which is imposed during delinquency and before forfeiture as an addition to the tax is in legal effect a penalty even though it is called "interest." (People v. Peacock, 98 Ill. 172.) And it is even more clear that the sum imposed arbitrarily upon forfeiture is a penalty. It bears none of the attributes of interest, being a definite lump sum imposed at a fixed date for a whole year regardless of the actual time that may elapse before redemption. It is not in any sense a tax levied by the legislature within the constitutional provision, but merely a punishment incurred by a tax-payer through a *Page 234 
failure to perform his duty of paying taxes. In order to be a tax within the meaning of the constitutional provision it would of necessity be imposed upon all persons and property alike. This essential distinction is obvious when it is borne in mind that penalties are paid only in those cases where the tax becomes delinquent. All are taxed alike by the proper taxing bodies while penalties are incurred only by those who fail to pay. The power of the legislature to impose penalties for non-payment of taxes has long been recognized by this court, (People v. Smith, 94 Ill. 226,) and any other rule would be disruptive of all government.
HERRICK, C.J., and WILSON, J., also dissenting.